Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
X-Factor Communications, LLC
3 Empire Blvd., 5th Floor
South Hackensack, NJ 07606


Ladies and Gentlemen:


1. Subscription.  The undersigned (the “Purchaser”), intending to be legally
bound, hereby irrevocably agrees to purchase from a Delaware corporation (the
“Company”) whose common stock is quoted on the OTC Bulletin Board (the “OTCBB”)
the number of shares of common stock, par value $0.0001 per share (the “Common
Stock”) of the Company set forth on the signature page hereof (the “Subscription
Amount”).  The Common Stock is being purchased in connection with a reverse
merger transaction (the “Reverse Merger”) pursuant to which a wholly owned
subsidiary of the Company will merge with and into X-Factor Communications, LLC
a New York limited liability company (“X-Factor”). Upon the consummation of the
Reverse Merger, X-Factor will be a wholly owned subsidiary of the Company and
the Company will change its name to X-Factor Communications Holdings, Inc.


2. Offering.  This subscription is submitted to you in accordance with and
subject to the terms and conditions described in this Subscription Agreement and
the Confidential Private Placement Memorandum of the Company and X-Factor, dated
November 30, 2011 as amended or supplemented from time to time, including all
attachments, schedules and exhibits thereto (the “Memorandum”), relating to the
offering (the “Offering”) by the Company of a minimum of $1,500,000 (the
“Minimum Offering Amount”) up to a maximum of $3,000,000 (the “Maximum Offering
Amount”) in Common Stock.  In the event the Maximum Offering Amount is sold, the
Placement Agent (as defined below) and the Company shall have the right to place
an additional $2,000,000 in Common Stock to cover over-allotments.  The Company
has engaged Wynston Hill Capital, LLC to act as placement agent in connection
with the Offering (the “Placement Agent”). Each investor must invest a minimum
of $25,000 (the “Minimum Investment Amount”). Subscriptions for less than the
Minimum Investment Amount may be accepted at the sole discretion of the Company
and the Placement Agent.  The terms of the Offering are more completely
described in the Memorandum and such terms are incorporated herein in their
entirety.  Prior to the First Closing (as hereinafter defined), the Company
shall deliver the Supplement (as defined in the Memorandum) to the Purchaser.
 
3. Payment.  The Purchaser encloses herewith a check payable to, or will
immediately make a wire transfer payment to, “Signature Bank, Escrow Agent for
X-Factor Communications” in the full amount of the purchase price of the Common
Stock being subscribed for.  Wire transfer instructions are set forth on page
A-14 hereof under the heading “To subscribe for Common Stock in the private
offering of X-Factor Communications " Such funds will be held for the
Purchaser's benefit, and will be returned promptly, without interest or offset
if this Subscription Agreement is not accepted by the Company and X-Factor, the
Offering is terminated pursuant to its terms by the Company prior to the First
Closing (as hereinafter defined), or the Minimum Offering Amount is not
sold.  Together with a check for, or wire transfer of, the full purchase price,
the Purchaser is delivering a completed and executed Signature Page to this
Subscription Agreement.
 
 
A-1

--------------------------------------------------------------------------------

 
 
4. Deposit and Release of Funds.  All payments by check made as provided in
Section 3 hereof shall be deposited by the Company or the Placement Agent as
soon as practicable after receipt thereof with Signature Bank, in its capacity
as escrow agent for the Offering (the “Escrow Agent”), in a non-interest-bearing
escrow account, the wire instructions to which are provided on page A-14 hereof
(the “Escrow Account”).  All funds deposited in the Escrow Account pursuant to
this Subscription Agreement shall remain in the Escrow Account until the
earliest to occur of (a) the concurrent closings of the Reverse Merger and the
sale of at least the Minimum Offering Amount (the "First Closing") (b) the
rejection of the Purchaser’s subscription, or (c) the termination of the
Offering by the Company, X-Factor or the Placement Agent.  The Company and the
Placement Agent may continue to offer and sell the Common Stock and conduct
additional closings for the sale of the Common Stock until the termination of
the Offering.  The Company agrees that in no event shall a closing occur with
respect to the Purchaser's subscription hereunder until or unless the Purchaser
has executed and delivered to the Company the form of Acknowledgment and
Acceptance attached to the Supplement.
 
5. Acceptance of Subscription.  The Purchaser understands and agrees that the
Company or X-Factor, in their sole discretion, reserve the right to accept or
reject this or any other subscription for the Common Stock, in whole or in part,
notwithstanding prior receipt by the Purchaser of notice of acceptance of this
subscription.  The Company shall have no obligation hereunder until the Company
shall execute and deliver an executed copy of this Subscription Agreement to the
Purchaser. If this subscription is rejected in whole, the Minimum Offering
Amount is not sold or the Offering of the Common Stock is terminated all funds
received from the Purchaser will be returned without interest or offset, and
this Subscription Agreement shall thereafter be of no further force or
effect.  If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest or offset, and
this Subscription Agreement will continue in full force and effect to the extent
this subscription was accepted.
 
6. Representations and Warranties.
 
The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:
 
a)  
None of the shares of Common Stock are registered under the Securities Act of
1933, as amended (the “Securities Act”), or any state securities laws.  The
Purchaser understands that the offering and sale of the Common Stock is intended
to be exempt from registration under the Securities Act, by virtue of Section
4(2) thereof and the provisions of Regulation D (“Regulation D”) each as
promulgated by the United States Securities and Exchange Commission (the
“SEC”) thereunder, based, in part, upon the representations, warranties and
agreements of the Purchaser contained in this Subscription Agreement;

 
b)  
Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser's attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received the Memorandum and all
other documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein;

 
 
A-2

--------------------------------------------------------------------------------

 
 
c)  
Neither the Commission nor any state securities commission or other regulatory
authority has approved the Common Stock or passed upon or endorsed the merits of
the offering of the Common Stock or confirmed the accuracy or determined the
adequacy of the Memorandum.  The Memorandum has not been reviewed by any
federal, state or other regulatory authority;

 
d)  
All documents, records, and books pertaining to the investment in the Common
Stock (including, without limitation, the Memorandum) have been made available
for inspection by such Purchaser and its Advisers, if any;

 
e)  
The Purchaser and its Advisers, if any, have had a reasonable opportunity to ask
questions of and receive answers from a person or persons acting on behalf of
the Company concerning the offering of the Common Stock and the business,
financial condition and results of operations of the Company, and all such
questions have been answered to the full satisfaction of the Purchaser and its
Advisers, if any;

 
f)  
In evaluating the suitability of an investment in the Company, the Purchaser has
not relied upon any representation or information (oral or written) other than
as stated in the Memorandum.

 
g)  
The Purchaser is unaware of, is in no way relying on, and did not become aware
of the Offering of the Common Stock through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, Internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Common Stock and is not subscribing for the Common Stock and did
not become aware of the Offering of the Common Stock through or as a result of
any seminar or meeting to which the Purchaser was invited by, or any
solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in securities generally;

 
h)  
The Purchaser has taken no action that would give rise to any claim by any
person for brokerage commissions, finders' fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent or as otherwise
described in the Memorandum);

 
i)  
The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Common Stock and the Company and to make an informed
investment decision with respect thereto;

 
j)  
The Purchaser is not relying on the Company, the Placement Agent or any of their
respective employees or agents with respect to the legal, tax, economic and
related considerations of an investment in the Common Stock, and the Purchaser
has relied on the advice of, or has consulted with, only its own Advisers;

 
 
A-3

--------------------------------------------------------------------------------

 
 
k)  
The Purchaser is acquiring the Common Stock solely for such Purchaser's own
account for investment purposes only and not with a view to or intent of resale
or distribution thereof, in whole or in part.  The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Common Stock and the Purchaser has no plans to enter into any such
agreement or arrangement;

 
l)  
The Purchaser must bear the substantial economic risks of the investment in the
Common Stock indefinitely because the Common Stock may not be sold, hypothecated
or otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available.  Legends to the following effect shall be placed on the securities
included in the Common Stock to the effect that they have not been registered
under the Securities Act or applicable state securities laws:

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE
COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN ACCORDANCE WITH AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT, IF AVAILABLE, OR UNDER AN EFFECTIVE REGISTRATION STATEMENT, AND,
IN EACH CASE, IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.


m)  
Appropriate notations will be made in the Company's stock books to the effect
that the Common Stock has not been registered under the Securities Act or
applicable state securities laws.  Stop transfer instructions will be placed
with the transfer agent of the securities.  There can be no assurance that there
will be any market for resale of the Common Stock, nor can there be any
assurance that such securities will be freely transferable at any time in the
foreseeable future.  The Purchaser has adequate means of providing for such
Purchaser's current financial needs and foreseeable contingencies and has no
need for liquidity of its investment in the Common Stock for an indefinite
period of time;



n)  
The Purchaser is aware that an investment in the Common Stock is high risk,
involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Memorandum, and, in particular, acknowledges that the Company has a limited
operating history, significant operating losses since inception, minimal
revenues to date, limited assets, and is engaged in a highly competitive
business;

 
 
A-4

--------------------------------------------------------------------------------

 
 
o)  
The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Accredited Investor Certification contained herein.



p)  
The Purchaser (i) if a natural person, represents that the Purchaser has reached
the age of 21 and has full power and authority to execute and deliver this
Subscription Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
or limited liability company or partnership, or association, joint stock
company, trust, unincorporated organization or other entity, represents that
such entity was not formed for the specific purpose of acquiring the Common
Stock, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Common Stock, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity.  The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;

 
q)  
The Purchaser and the Advisers, if any, have had the opportunity to obtain any
additional information, to the extent the Company has such information in its
possession or could acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information contained in the Memorandum and all
documents received or reviewed in connection with the purchase of the Common
Stock and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or the
Advisers, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Purchaser
and the Advisers, if any;

 
 
A-5

--------------------------------------------------------------------------------

 
 
r)  
Any information which the Purchaser has heretofore furnished or is furnishing
herewith to the Company or the Placement Agent is complete and accurate and may
be relied upon by the Company and the Placement Agent in determining the
availability of an exemption from registration under federal and state
securities laws in connection with the offering of securities as described in
the Memorandum.  The Purchaser further represents and warrants that it will
notify and supply corrective information to the Company and the Placement Agent
immediately upon the occurrence of any change therein occurring prior to the
Company's issuance of the Common Stock;

 
s)  
The Purchaser has significant prior investment experience, including investment
in non-listed and non-registered securities.  The Purchaser is knowledgeable
about investment considerations in development-stage companies with limited
operating histories.  The Purchaser has a sufficient net worth to sustain a loss
of its entire investment in the Company in the event such a loss should
occur.  The Purchaser's overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Common Stock will not cause such
commitment to become excessive.  The investment is a suitable one for the
Purchaser;

 
t)  
The Purchaser is satisfied that the Purchaser has received adequate information
with respect to all matters which it or the Advisers, if any, consider material
to its decision to make this investment;

 
u)  
The Purchaser acknowledges that any estimates or forward-looking statements or
projections included in the Memorandum were prepared by the Company in good
faith but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed by the Company and should not be
relied upon;

 
v)  
No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Memorandum;

 
w)  
Within five (5) days after receipt of a request from the Company or the
Placement Agent, the Purchaser will provide such information and deliver such
documents as may reasonably be necessary to comply with any and all laws and
ordinances to which the Company or the Placement Agent is subject;

 
x)  
The Purchaser's substantive relationship with the Placement Agent through which
the Purchaser is subscribing for the Common Stock predates the Placement Agent's
or contact with the Purchaser regarding an investment in the Common Stock;

 
y)  
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND
SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT
AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  THE SECURITIES
HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY THE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT.  ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL;

 
 
A-6

--------------------------------------------------------------------------------

 
 
z)  
In making an investment decision Purchasers must rely on their own examination
of the Company and the terms of the Offering, including the merits and risks
involved.  The Purchaser should be aware that it will be required to bear the
financial risks of this investment for an indefinite period of time;

 
aa)  
(For ERISA plans only)    The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;

 
bb)  
The Purchaser should check the Office of Foreign Assets Control (“OFAC”) website
at <http://www.treas.gov/ofac> before making the following representations. The
Purchaser represents that the amounts invested by it in the Company in the
Offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.  The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
<http://www.treas.gov/ofac>.  In addition, the programs administered by OFAC
(the “OFAC Programs”) prohibit dealing with individuals1 or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists;

 

--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
 
A-7

--------------------------------------------------------------------------------

 
cc)  
To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2) any
person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Purchaser agrees to promptly notify
the Company and the Placement Agent should the Purchaser become aware of any
change in the information set forth in these representations.  The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC.  The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers.  These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;

 
dd)  
To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2) any
person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure,2 or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnote below; and

 
ee)  
If the Purchaser is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Purchaser receives deposits from, makes payments on behalf of,
or handles other financial transactions related to a Foreign Bank, the Purchaser
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

 

--------------------------------------------------------------------------------

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
 
A-8

--------------------------------------------------------------------------------

 
 
7. Indemnification.  The Purchaser agrees to indemnify and hold harmless the
Company,  the Placement Agent, and their respective officers, directors,
employees, agents, attorneys, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all legal and other expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Purchaser of any covenant or agreement
made by the Purchaser herein or in any other document delivered in connection
with this Subscription Agreement.
 
8. Registration Rights.
 
a)     Definitions. For purposes of this Section 8 the capitalized terms in this
Section 8 shall have the following meanings:
 
 
(i)
“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.



 
(ii)
“Holders” means each holder of Registrable Securities, the Purchaser or any of
the Purchaser’s respective successors and Permitted Assignees who acquire rights
in accordance with this Agreement with respect to any Registrable Securities
directly or indirectly from a Purchaser or from any Permitted Assignee.



 
(iii)
“Investor Shares” means the shares of Common Stock issued in this Offering.

 
 
(iv)
“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.

 

 
(v)
“Registration Filing Date” means the date that is six (6) months after
the expiration of the Offering Period (as such term is defined in
the Memorandum).

 
 
A-9

--------------------------------------------------------------------------------

 
 
 
(vi)
“Registrable Securities” means the Investor Shares and the Common Stock of the
Company issued to X-Factor LLC preferred unit holders in connection with the
Reverse Merger, but excluding (x) any Registrable Securities that have been
publicly sold or may be sold immediately without registration under the
Securities Act either pursuant to Rule 144 of the Securities Act or otherwise;
(y) any Registrable Securities sold by a person in a transaction pursuant to a
registration statement filed under the Securities Act, or (iii) any Registrable
Securities that are at the time subject to an effective registration statement
under the Securities Act.



b)           Registration on Form S-1.  On or prior to the Registration Filing
Date, the Company agrees to file with the Securities and Exchange Commission
(the "Commission") a Registration Statement on Form S-1 (the "Registration
Statement"), or other applicable form, relating to the resale by the Holders of
all of the Registrable Securities, and the Company shall use its reasonable best
efforts to cause such Registration Statement to be declared effective as
promptly as possible after the filing thereof and to keep such Registration
Statement continuously effective until such date as is the earlier of (1) the
date on which all of the Registrable Securities have been sold or (2) the date
on which the Registrable Securities may be sold without restriction pursuant to
Rule 144; provided, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section, or keep such
registration effective pursuant to the terms hereunder in any particular
jurisdiction in which the Company would be required to qualify to do business as
a foreign corporation or as a dealer in securities under the securities laws of
such jurisdiction or to execute a general consent to service of process in
effecting such registration, qualification or compliance, in each case where it
has not already done so.


c)           If the Commission does not declare the Registration Statement
effective as a result of the Commission’s determination that (y) Rule 415 may
not be relied upon for the registration of the resale of any or all of the
Registrable Securities, and/or (z) a Holder of any Registrable Securities must
be named as an underwriter, the Holders understand and agree that the Company
shall register in the Registration Statement such number of Registrable
Securities as is permitted by the Commission without naming such holder(s) as an
underwriter (unless such holder agrees to be named as an underwriter), provided,
however, that the Company may reduce, on a pro rata basis, the total number of
Registrable Securities to be registered on behalf of each such Holder. In any
such pro rata reduction, the number of Registrable Securities to be registered
on such Registration Statement or any subsequent registration statement shall be
determined in the following order: (i) first, the Investor Shares to be
registered shall be registered on a pro rata basis among the holders of the
Investor Shares, and (ii) second, the shares of Common Stock issued in
connection with the exchange of X-Factor LLC’s preferred units and preferred
unit liquidation preference shall be registered on a pro rata basis among such
former preferred unit holders.  In the event the Commission does not permit the
Company to register all of the Registrable Securities in the initial
Registration Statement, the Company shall use its commercially reasonable
efforts to file one or more subsequent registration statements to register the
Registrable Securities that were not registered in the initial Registration
Statement as promptly as possible and in a manner permitted by the Commission.
 
 
A-10

--------------------------------------------------------------------------------

 
 
9. Irrevocability; Binding Effect.  The Purchaser hereby acknowledges and agrees
that, subject to the terms hereof, the subscription hereunder is irrevocable by
the Purchaser, except as required by applicable law, and that this Subscription
Agreement shall survive the death or disability of the Purchaser and shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives, and permitted assigns.  If
the Purchaser is more than one person, the obligations of the Purchaser
hereunder shall be joint and several and the agreements, representations,
warranties, and acknowledgments herein shall be deemed to be made by and be
binding upon each such person and such person's heirs, executors,
administrators, successors, legal representatives, and permitted assigns.
 
10. Modification.  This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
 
11. Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 11).  Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.
 
12. Assignability.  This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer of the Common Stock shall be made only in accordance with all
applicable laws.
 
13. Applicable Law.  This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly-performed within said State, without regard to its
conflicts of laws principles.
 
14. Venue.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Subscription Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state or Federal courts sitting in the
Borough of Manhattan, City of New York, New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the Borough of Manhattan, City of New York, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding.  The
parties hereby waive all rights to a trial by jury.
 
15. Blue Sky Qualification.  The purchase of Common Stock under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Common Stock from applicable federal
and state securities laws.  The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.
 
 
A-11

--------------------------------------------------------------------------------

 
 
16. Use of Pronouns.  All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.
 
17. Confidentiality.  The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company, not otherwise
properly in the public domain, was received in confidence.  The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Agreement, or use to the detriment of the Company or for
the benefit of any other person or persons, or misuse in any way, any
confidential information of the Company, including any scientific, technical,
trade or business secrets of the Company  and any scientific, technical, trade
or business materials that are treated by the Company as confidential or
proprietary, including, but not limited to, ideas, discoveries, inventions,
developments and improvements belonging to the Company and confidential
information obtained by or given to the Company about or belonging to third
parties.
 
18. Miscellaneous.
 
This Subscription Agreement, together with the exhibits and attachments hereto
and thereto constitute, the entire agreement between the Purchaser and the
Company with respect to the subject matter hereof and supersede all prior oral
or written agreements and understandings, if any, relating to the subject matter
hereof.  The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.
 
The representations and warranties of the Company and the Purchaser made in this
Subscription Agreement shall survive the execution and delivery hereof and
delivery of the Common Stock.
 
Each of the parties hereto shall pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Subscription Agreement and the transactions contemplated
hereby whether or not the transactions contemplated hereby are consummated.
 
This Subscription Agreement may be executed in one or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
 
Each provision of this Subscription Agreement shall be considered separable and,
if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.
 
Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.
 
 
A-12

--------------------------------------------------------------------------------

 
 
The Purchaser understands and acknowledges that there may be multiple closings
for this Offering.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
A-13

--------------------------------------------------------------------------------

 
 
To subscribe for Common Stock in the private offering of the Company:
 
1.
Date and Fill in the aggregate principal amount of the Common Stock being
purchased and Complete and Sign the Signature Page of the Subscription
Agreement.



2.
Initial the Accredited Investor Certification page attached to this letter.



3.
Complete and return the Investor Profile attached to this letter.

 
4.
Fax all forms to Corey Singman at 212-208-0978 and then send all signed original
documents  to:

 
   Wynston Hill Capital, LLC
   488 Madison Avenue
   24th Floor
New York, NY 10022
Attn: Corey Singman


5.
Please make your subscription payable to the order of “Signature Bank, Escrow
Agent for X-Factor Communications”, including your name and social security
number on the check and mail to:



Signature Bank
565 Fifth Avenue
12th Floor
New York, NY 10017


6.
For wiring funds directly to the Escrow Account, use the following instructions:

 
Signature Bank
565 Fifth Avenue
12th Floor
New York, NY 10017
Account Name:  Signature Bank, as Escrow Agent for X-Factor Communications
Routing Number: 026013576
Account Number: 1501708085
Ref: Investor name, Social Security Number and Address


 
A-14

--------------------------------------------------------------------------------

 
 
ANTI MONEY LAUNDERING REQUIREMENTS




The USA PATRIOT Act
 
 
What is money laundering?
 
How big is the problem and why is it important?
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.



What are we required to do to eliminate money laundering?
 
Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws.
 
 
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.



 
A-15

--------------------------------------------------------------------------------

 
 
X-FACTOR COMMUNICATIONS HOLDINGS, INC.
SIGNATURE PAGE TO THE
SUBSCRIPTION AGREEMENT
 

--------------------------------------------------------------------------------

 
Purchaser hereby elects to subscribe under the Subscription Agreement for Common
Stock in the aggregate amount of $_________  (NOTE: to be completed by
Purchaser) and executes the Subscription Agreement.


Date (NOTE: To be completed by Purchaser): __________________
 

--------------------------------------------------------------------------------


If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:
 

                       Print Name(s)    Social Security Number(s)              
           Signature(s) of Purchaser(s)     Signature                        
 Date    Address  

 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:
 

                       Name of Partnership,       Federal Taxpayer    
 Corporation, Limited    Identification Number      Liability Company or Trust  
   

 

   By:              Name:     State of Organization        Title:      

 

             Date    Address  

                                                      

X-FACTOR COMMUNICATIONS HOLDINGS, INC.     WYNSTON HILL CAPITAL, LLC            
    By:
 
    By:
 
  Name
 
     Name 
 
  Title 
 
     Title
 
 



 
A-16

--------------------------------------------------------------------------------

 
 
X-FACTOR COMMUNICATIONS HOLDINGS, INC.
ACCREDITED INVESTOR CERTIFICATION


For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):


Initial
   
I have a net worth (including homes, furnishings and automobiles, but excluding
for these purposes the net value, after any mortgage, of my primary residence)
in excess of $1 million either individually or through aggregating my individual
holdings and those in which I have a joint, community property or other similar
shared ownership interest with my spouse.
     
Initial
   
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.
     
Initial
   
I am a director or executive officer of the Company.

 
For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):


Initial
   
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.
     
Initial
   
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.
     
Initial
   
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.
     
Initial
   
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.
     
Initial
   
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.
     
Initial
   
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.
     
Initial
   
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.
     
Initial
   
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.
     
Initial
   
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.
     
Initial
   
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
     
Initial
   
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.

 
 
A-17

--------------------------------------------------------------------------------

 
 
X-FACTOR COMMUNICATIONS HOLDINGS, INC.
Investor Profile
(Must be completed by Investor)


Section A - Personal Investor Information
 
Investor Name(s):
_________________________________________________________________________
Individual executing Profile or Trustee:
_________________________________________________________
Social Security Numbers / Federal I.D. Number:
___________________________________________________
Date of Birth:                     _________________          Marital
Status: ________________________
Joint Party Date of Birth: _________________          Investment Experience
(Years): ____________
Annual Income:                _________________          Liquid Net Worth:
______________________
Net Worth (excluding net value of primary residence): ________________
Tax Bracket:                                ______ 15% or below       _____ 25%
- 27.5%       _____ Over 27.5%
Investment Objectives (circle one or more): Preservation of Capital, Income,
Capital Appreciation, Trading Profits, Speculation or Other (please specify) *
See definitions on following page
Home Street Address:
_______________________________________________________________________
Home City, State & Zip Code:
_________________________________________________________________
Home Phone: ________________________ Home Fax: _____________________  Home
Email: _____________
Employer:
________________________________________________________________________________
Employer Street Address:
____________________________________________________________________
Employer City, State & Zip Code:
______________________________________________________________
Bus. Phone: __________________________ Bus. Fax: __________________________ Bus.
Email: _________
Type of Business:
_________________________________________________________________________
Account Executive / Outside Broker/Dealer:
________________________________________
If you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver’s license or
passport), and provide a photocopy of each of the documents you have listed.
 

--------------------------------------------------------------------------------

If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed.  These
photocopies must be certified by a lawyer as to authenticity.
 

--------------------------------------------------------------------------------

 
Section B – Certificate Delivery Instructions
 
____ Please deliver certificate to the Employer Address listed in Section A.
____ Please deliver certificate to the Home Address listed in Section A.
____ Please deliver certificate to the following address:
___________________________________________.


 Section C – Form of Payment – Check or Wire Transfer
 
____ Check payable to “Signature Bank”, as Escrow Agent for X-Factor
Communications”
____ Wire funds from my outside account according to the "How to subscribe for
Common Stock" Page.
____ Wire funds from my Account – contact Wynston Hill Capital, LLC
____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.


Please check if you are a FINRA member or affiliate of a FINRA member firm:
________
 
_________________________                                                                                                           ______________________
Investor
Signature                                                                                                          Date
 
 
A-18

--------------------------------------------------------------------------------

 
 
Investment Objectives: The typical investment listed with each objective are
only some examples of the kinds of investments that have historically been
consistent with the listed objectives.  However, neither the Company nor the
Placement Agent can assure that any investment will achieve your intended
objective.  You must make your own investment decisions and determine for
yourself if the investments you select are appropriate and consistent with your
investment objectives.


Neither the Company nor Placement Agent assumes responsibility to you for
determining if the investments you selected are suitable for you.


Preservation of Capital: An investment objective of Preservation of Capital
indicates you seek to maintain the principal value of your investments and are
interested in investments that have historically demonstrated a very low degree
of risk of loss of principal value.  Some examples of typical investments might
include money market funds and high quality, short-term fixed income products.


Income:  An investment objective of Income indicates you seek to generate Income
from investments and are interested in investments that have historically
demonstrated a low degree of risk of loss of principal value.  Some examples of
typical investments might include high quality, short and medium-term fixed
income products, short-term bond funds and covered call options.


Capital Appreciation:  An investment objective of Capital Appreciation indicates
you seek to grow the principal value of your investments over time and are
willing to invest in securities that have historically demonstrated a moderate
to above average degree of risk of loss of principal value to pursue this
objective.  Some examples of typical investments might include common stocks,
lower quality, medium-term fixed income products Equity mutual funds and index
funds.


Trading Profits: An investment objective of Trading Profits indicates you seek
to take advantage of short-term trading opportunities, which may involve
establishing and liquidating positions quickly.  Some examples of typical
investments might include short-term purchases and sales or volatile or low
priced common stocks, put or call options, spreads, straddles and/or
combinations on equities or indexes.  This is a high-risk strategy.


Speculation:  An investment objective of Speculation indicates you seek a
significant increase in the principal value of your investments and are willing
to accept a corresponding greater degree of risk by investing in securities that
have historically demonstrated a high degree of risk of loss of principal value
to pursue this objective.  Some examples of typical investments might include
lower quality, long-term fixed income products, initial public offerings,
volatile or low priced common stocks, the purchase of sale of put or call
options, spreads, straddles and/or combinations on equities or indexes, and the
use of short-term or day trading strategies.


Other:  Please specify.
 
 
A-19


--------------------------------------------------------------------------------